UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-2065



ANDREA G. BRIGGS,

                                               Plaintiff - Appellant,

          versus


RICHARD L. DANZIG, Secretary of the Navy,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Catherine C. Blake, District Judge. (CA-
98-4030-CCB)


Submitted:   October 21, 1999              Decided:   October 26, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrea G. Briggs, Appellant Pro Se. Perry F. Sekus, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andrea G. Briggs appeals from the district court’s order

granting summary judgment to the defendants on her employment dis-

crimination action.   Our review of the record and the district

court’s opinion discloses no reversible error.    Accordingly, we

affirm on the reasoning of the district court.      See Briggs v.

Danzig, No. CA-98-4030-CCB (D. Md. May 26, 1999). We dispense with

oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         AFFIRMED




                                2